Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 10, 2017

The Court of Appeals hereby passes the following order:

A17D0357. MARCI IVY v. BERNARD MOORE, JR.

      Following her divorce, Marci Ivy filed a complaint for equitable partition of
the marital residence and sale of the property. The trial court entered final judgment
in her favor, and defendant Bernard Moore, Jr. filed a motion for new trial. The trial
court granted the motion for new trial and transferred the case to family law division.
Ivy filed this discretionary application from the trial court’s ruling.
      The grant of a motion for new trial is an interlocutory ruling. See Rockdale
Awning & Iron Co. v. Kerbow, 210 Ga. App. 119, 120 (2) (435 SE2d 619) (1993). In
order to appeal such an order, an applicant must comply with the interlocutory appeal
procedure and obtain a certificate of immediate review. See OCGA § 5-6-34 (b).
Although Ivy filed a discretionary application, “[t]he discretionary appeal statute does
not excuse a party seeking appellate review of an interlocutory order from complying
with the additional requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga.
832, 833 (471 SE2d 213) (1996). Ivy’s failure to follow the proper appellate
procedure deprives us of jurisdiction to consider this application, which is hereby
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.